John P. Proctor State Auditor Suite 2410 1660 Lincoln Street Denver, Colorado
Dear Mr. Proctor:
You have asked my opinion on the validity of Rule III adopted by the Legislative Audit Committee. Rule III states:
     It shall be the policy of the Committee to meet in open session in all cases except when discussing matters of a confidential nature at which time the chairman shall call an executive session. No action shall be taken except in open session.
QUESTION PRESENTED AND CONCLUSION
Must all meetings of the Legislative Audit Committee at which public business is discussed be public meetings?
My conclusion is "yes."
ANALYSIS
You state there are certain instances in which the committee believes it is necessary to hold closed meetings, such as the consideration of: (1) performance of a state official, (2) audit findings dealing with fraud, (3) unusual audit problems which could reflect on the integrity of an individual.
The Sunshine Act, C.R.S. 1973, 24-6-402(1), states:
     (1)  All meetings of two or more members of any board, committee, commission, or other policy-making or rule-making body of any state agency or authority or of the legislature at which any public business is discussed or at which any former action is taken by such board, committee, commission, or other policy-making or rule-making body are declared to be public meetings open to the public at all times, except as may be otherwise provided in the constitution.
The language of the Act thus requires all meetings of two or more legislators at which public business is discussed to be open, except as may be provided otherwise in the Constitution. The committee is made up of four senators and four representatives (C.R.S. 1973, 2-3-101(1)), and its mission, as described in 2-3-101(3), is clearly one of public business. Although paragraph (2) grants authority to the Committee to prescribe its own rules of procedure, rules adopted pursuant thereto would not fall within the exception "as may be otherwise provided in the Constitution."
SUMMARY
Consequently it is my opinion that all meetings of the committee at which public business is discussed must be public meetings.
Very truly yours,
                              J.D. MacFARLANE Attorney General
OPEN MEETINGS MEETINGS LEGISLATURE
C.R.S. 1973, 24-6-402
C.R.S. 1973, 2-3-101
LEGISLATIVE BRANCH Auditor, Office of State
The Sunshine Act, C.R.S. 1973, 24-6-402(1), requires all meetings of two or more legislators at which public business is discussed to be open to the public, except as may be otherwise provided in the Colorado constitution. A statutory authorization for a legislative committee to prescribe its own rules does not fall within this exception. (N.B. Subsequent to the issuance of this opinion, C.R.S. 1973, 24-6-402 was substantially amended in 1977 by H.B. 1018 and H.B. 1503 to provide for several exceptions to the open meetings requirement.)